COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  VICENTE CUELLAR,                                §               No. 08-18-00133-CR

                             Appellant,           §                 Appeal from the

  v.                                              §                171st District Court

  THE STATE OF TEXAS,                             §             of El Paso County, Texas

                              State.              §               (TC# 20160D04843)

                                                  §

                                            ORDER

       The reporter’s record was initially due to be filed on August 31, 2018. The Court has
granted four extensions of time to file the reporter’s record, most recently extending the filing
deadline until February 27, 2019. As of this date, the reporter’s record has not been filed.

        Therefore, it is ORDERED that the trial court conduct a hearing to determine why the
reporter’s record has not been filed, and to make appropriate findings and recommendations. The
trial court shall forward its findings to the District Clerk of El Paso County, Texas, on or before
March 24, 2019. The District Clerk shall prepare and forward a supplemental clerk’s record
containing the trial court’s findings and forward the same to this Court on or before April 3, 2019.
Further, the trial court’s reporter shall prepare, certify, and file the record of the trial court
proceedings with this Court on or before April 3, 2019.

       IT IS SO ORDERED this 4th day of March, 2019.

                              PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.